Name: 94/958/EC: Commission Decision of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on products entering Finland from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  animal product;  European construction;  cooperation policy;  agricultural policy
 Date Published: 1994-12-31

 Avis juridique important|31994D095894/958/EC: Commission Decision of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on products entering Finland from third countries Official Journal L 371 , 31/12/1994 P. 0021 - 0022 Finnish special edition: Chapter 3 Volume 64 P. 0237 Swedish special edition: Chapter 3 Volume 64 P. 0237 COMMISSION DECISION of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on products entering Finland from third countries (94/958/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Annex I (V) (E) (I) (1) (a) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Article 18a paragraph 2 thereof, Whereas Finland is to have two years in which to implement the inspection arrangements provided for in Chapter I of Directive 90/675/EEC; whereas the transitional measures applicable during that period must be defined; Whereas, until the appropriate infrastructures have been set up at the external borders, provision should be made for inspection sites linked to crossing points on the external borders; whereas, therefore, the relevant provisions of Chapter I of Directive 90/675/EEC must be adjusted; Whereas the purpose of the measures laid down in this Decision is to ensure that all the checks provided for are carried out by the Finnish authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. With regard to the organization and effects of checks (Chapter I of Directive 90/675/EEC), Finland shall apply the measures provided for in this Decision from 1 January 1995 to 31 December 1996. 2. This Decision shall apply without prejudice to the possibility of including a border inspection post in the list provided for in Article 9 of Directive 90/675/EEC. Article 2 1. Products from third countries must enter into the territory of the Republic of Finland through one of the crossing points listed in the Annex. 2. The Finnish authorities shall take the necessary measures to penalize all infringements of paragraph 1 committed by natural or legal persons. In the most serious cases, such measures may include the destruction of the products. Article 3 1. Each crossing point shall be linked to a corresponding inspection site, in accordance with the Annex. Each crossing point and corresponding inspection site shall be placed under the responsibility of the veterinary service responsible for border checks. 2. Products shall be moved from the crossing point to the corresponding inspection site immediately and under customs supervision. In addition, the authority responsible for the crossing point shall inform the official veterinarian responsible for the inspection site, by fax, of the departure of each consignment. The official veterinarian shall inform the authority responsible for the crossing point, by the same means, of the arrival of each consignment. 3. Article 2 (2) shall apply, mutatis mutandis. Article 4 1. Article 3 of Directive 90/675/EEC shall apply. 2. Article 4 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, - in Article 4 (2), 'border crossing point' shall be replaced by 'crossing point'; - in Article 4 (4), 'veterinary staff of the border inspection post' shall be replaced by 'authority responsible for the crossing point'; 3. Articles 5, 6 and 7 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. 4. Articles 8 and 10 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, the notion of 'inspection site' shall be substituted for 'border inspection post'. 5. Article 11 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, 'border inspection post' shall be replaced by 'inspection site'. 6. Articles 12, 13, 14, 15, 16, 17 and 18 of Directive 90/675/EEC and the detailed rules of application adopted pursuant thereto shall apply. However, 'border inspection post' shall be replaced by 'inspection site'. Article 5 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 6 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. ANNEX "" ID="1">Helsinki (port, airport) > ID="2">Helsinki (city) > ID="3">All "> ID="1">Turku (port, airport) > ID="2">Turku (city) > ID="3">All "> ID="1">Vaasa (port) > ID="2">Vaasa (city) > ID="3">All "> ID="1">Vaalimaa (border Russia-Finland) > ID="2">Vaalimaa (village) > ID="3">All "> ID="1">Uusi-Vartsila (border Russia-Finland) > ID="2">Uusi-Vartsila (village) > ID="3">All ">